Title: John Lansing’s Version, [18 June 1787]
From: Lansing, John
To: 


Hamilton—The Situation of the State he represents and the Diffidence he has of his own Judgment induced him to Silence tho his Ideas are dissimilar from both Plans.
No Amendment of Confederation can answer the Exigencies of the States. State Sovereignties ought not to exist. Supposes we have Powers sufficient. Foederal an Association of States differently modified. Diet of Germany has Power to legislate for Individuals. In United States Confederacy legislate for States and in some Instances on Individuals—Instances Piracies. The Term sole he supposes was to impress an Idea only that we were not to govern ourselves, but to revise Government.
Another Difficulty that the Legislature cannot be supposed to have delegated a Power they did not possess themselves—So far as Respects the State of New York one of the Branches of the Legislature considered it—It was said they might have Recourse to the People—this had its Influence and it was carried by one Vote. We ought not to sacrafice the public Good to narrow Scruples. All America, all Europe, the World would condemn us. The only Enquiry ought to be what can we do to save our Country. Five Essentials indispensible in foederal Government.
1. A constant and active Interest.
2. Utility and Necessity.
3. A habitual Sense of Obligation.
4. Force.
5. Influence.
Every Set of men who associate acquire an Esprit de Corps. This will apply forcibly to States—they will have distinct Views—their own Obligations thwart general Good.
Do we not find a Jealousy subsisting? In the State of New York we had an Instance. The last Requisition was partially paid—the principal Part of their Funds applied to discharge State Obligations—the Individual States hostile to general Interest.
Virginia will in 25 Years contain a Million of Inhabitants—It may then be disposed to give up an Union only burthensome. The Distribution of Justice presents itself to every Eye—this has a powerful Influence and must particular attach Individuals to the State Governments.
Two modes of Coercion—of Laws—of Military.
Individuals are easily controuled—not so Society—You must carry the Force to Individuals—If only State delinquent it would cause a war—If more they would associate and make a common Cause of it.
We must resort to Influence—Dispensations of Honors and Emoluments of Office necessary—these are all in the Hands of the State Governments. If they exist in State Governments their Influence too great. our Situation is peculiar. It leaves us Room to dream as we think proper. Groecian Confederacy lost for Want of adequate Powers—German the same. Swiss Cantons—general Diet has lost its Powers. Cannot combine States but by absorbing the Ambition and Avarice of all.
Jersey Propositions—Regulating Trade—Revenue not adequate to meet our Debt—where are we to find it? Requisitions—the several States will deliberate on them. Requisitions founded on Quotas must always fail. There is no general Standard for Wealth in Communities—Pennsylvania and North Carolina—Connecticut and New York compared. New York derives great Wealth from Commerce—Connecticut none. Indirect Taxation must be multiplied.
Equality of Suffrage ruinous to the Union.
Doubts have been entertained whether the United States have a Right to build a Ship or raise a Reg(imen)t in Time of Peace—this Doubt might involve almost our Ruin.
The Organization of Congress exceptionable—They are annually appointed and subject to recal.—They will of Consequence represent the Prejudices of the States not general Interests. No Power will be executed if the States think proper to obstruct it. If general Government preserves itself it must extinguish State Governments.
If Congress remains Legislature the Sovereignty must ultimately vest in them.

The Expence of national Government is a Consideration with him—it will probably amount to £100,000 per ann.—this however surmountable. It will not do to propose formal Extinction of State Governments. It would shock public Opinion too much. Some subordinate Jurisdictions—something like limitted Corporations. If general Government properly modified it may extinguish State Governments gradually. Representation is another difficulty. British Government the best. Dispairs of ever uniting the great Objects of Government which have been so successfully attained by the British, public Strength and individual Safety, in any Republican System. He thinks here it would support itself—the Citizens of America may be distinguished into the wealthy well born and well educated—and the many. If Government in the hands of the latter they sacrafice the few—are as often in the wrong as right.
You can only protect the few by giving them exclusive Rights—they have Nothing to hope from Change. Monarchy is essential to them. One Branch of Legislature ought to be independent to check popular Frenzy—or Democraties will prevail. Seven Years is no Check—It is no Object for Men of first Importance. Little Daemagogues will fill Assembly. Undertakers your Senate.
In Republics trifling Characters obtrude—they are easily corrupted—the most Important Individuals ought to [be] drawn forth for Government—this can only be effected by establishing upper House for good Behaviour. Congress are Objects of foreign Corruption.
Executive ought to be during good Behaviour. He will part with his Power with Reluctance. You ought to interest him in the Government.
This may be objected to as establishing an elective Monarchy—but he will be liable to Impeachment for mal-conduct. The Election it supposed would cause Tumults. To avoid this the People in each District should chuse Electors—those should elect a few in that State who should meet with Electors from the other States and elect the Governor.
Roman Emperor—elective—by Army.
German Emperor—by great Electors.
Polish King—great Barons who have numerous Dependents.
These were tumultous from their Institutions. We may guard against it.

The principal Citizens of every State are tired of Democracy—he then read his Plan and expatiated on it—See
